224 S.W.3d 722 (2006)
Alicia JIMENEZ and Luis Jimenez, Appellants,
v.
Lucia Mejia SORIA, Appellee.
No. 08-05-00318-CV.
Court of Appeals of Texas, El Paso.
June 22, 2006.
H. Robert Hayes, El Paso, for Appellants.
Steven L. Hughes, Mounce, Green, Myers, Safi & Galatzan, El Paso, for Appellee.
Before BARAJAS, C.J., McCLURE, and CHEW, JJ.

OPINION
DAVID WELLINGTON CHEW, Justice.
Pending before the Court on its own initiative is the dismissal of this appeal for want of prosecution. See TEX.R.APP.P. 42.3(b). This Court possesses the authority to dismiss an appeal for want of prosecution when an appellant in a civil case fails to timely file its brief and gives no reasonable explanation for such failure. See TEX.R.APP.P. 38.8(a)(1).
On September 23, 2005, Appellant timely filed a notice of appeal in this cause. As of this date, no Appellant's brief nor motion for extension of time has been filed with the Court. On May 18, 2006, this Court's clerk sent a letter to the parties indicating the Court's intent to dismiss the case for want of prosecution absent a response from any party within ten days to show grounds for continuing the appeal. No response has been received as of this date. Accordingly, pursuant to TEX.R.APP.P. 42.3(b) and (c), we dismiss the appeal for want of prosecution.